 


114 HR 1348 IH: Health Insurance Freedom Act of 2015
U.S. House of Representatives
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1348 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2015 
Mrs. Ellmers of North Carolina introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Patient Protection and Affordable Care Act to allow individuals to opt out of the minimum required health benefits by permitting health insurance issuers to offer qualified health plans that offer alternative benefits to the minimum essential health benefits otherwise required, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Health Insurance Freedom Act of 2015.  2.Permitting health insurance issuers to offer qualified health plans with alternative health benefits so individuals can opt out of minimum essential health benefits Section 1301 of the Patient Protection and Affordable Care Act (42 U.S.C. 18021) is amended— 
(1)in subsection (a)(1)(B), by inserting subject to paragraph (3), after (B); and (2)by adding at the end the following new paragraph: 
 
(3)Permitting alternative benefits 
(A)In generalNotwithstanding subsection (a)(1)(B) or any other provision of this Act, a health insurance issuer may offer, both through an Exchange and outside of an Exchange, health insurance coverage that— (i)provides the essential health benefits package described in subsection (a) of section 1302, other than the minimum benefits required under subsection (b) of such section and the level of coverage required under subsection (c) of such section; and 
(ii) meets such Federal and State benefit requirements as otherwise applied as of October 1, 2013, in the State in which the coverage is offered.  (B)Treatment (i)In generalExcept as provided in paragraph (2), health insurance coverage that is offered under paragraph (1) shall be treated as a qualified health plan for purposes of this Act (and the amendments made by this Act), including constituting minimum essential coverage for purposes of section 5000A(f)(1) of the Internal Revenue Code of 1986. 
(ii)Not eligible for subsidies; not treated as a bronze, silver, gold, or platinum planSuch health insurance coverage shall not— (I)be treated as a qualified health plan for purposes of applying section 36B of the Internal Revenue Code of 1986 and section 1402 of this Act; and 
(II)be treated as a bronze, silver, gold, or platinum plan or be taken into account in applying section 36B(b)(3)(B) of such Code..   